Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

                                No. 18-BG-340

                    IN RE WENDELL ROBINSON, RESPONDENT.

       A Member of the Bar of the District of Columbia Court of Appeals
                       (Bar Registration No. 377091)

                     On Report and Recommendation of the
                      Board on Professional Responsibility
                                (BDN-293-12)

(Argued February 27, 2019                           Decided February 20, 2020)

      Abraham C. Blitzer for respondent.

      Hamilton P. Fox, III, Disciplinary Counsel, with whom Jennifer P. Lyman,
Senior Assistant Disciplinary Counsel, was on the brief, for the Office of
Disciplinary Counsel.

      Before BLACKBURNE-RIGSBY, Chief Judge, and FISHER and BECKWITH,
Associate Judges.

      BLACKBURNE-RIGSBY, Chief Judge:           Disciplinary Counsel charged

respondent Wendell Robinson with violating Rule 1.15(d) of the D.C. Rules of

Professional Conduct for failing to hold disputed funds in trust during the

pendency of a dispute with co-counsel. Though Disciplinary Counsel only charged

respondent with violating Rule 1.15(d), the Hearing Committee, sua sponte,
                                        2

considered whether respondent also violated Rules 1.15(a) and (c) by intentionally

misappropriating funds. The Hearing Committee found that respondent violated

Rules 1.15(a), (c), and (d), and recommended that respondent be disbarred. The

Board on Professional Responsibility (“Board”) agreed that respondent violated

Rule 1.15(d), but concluded that the Hearing Committee erred in considering the

misappropriation charge under Rules 1.15(a) and (c). The Board rejected the

proposed sanction of disbarment, and instead recommended that respondent be

suspended for one year.     We accept the Board’s findings and recommended

sanction.



                                         I.



      In September 2009, respondent and three others, D.C. attorneys Leonard L.

Long and W. Thomas Stovall, II, and Virginia attorney William Thompson,

associated to represent Tonyette Bables in a medical malpractice suit in Virginia.

On February 2, 2010, Ms. Bables signed a retainer agreement naming all four as

her attorneys. The agreement outlined a contingency-fee arrangement between

attorney and client, but did not specify how the attorneys were to divide their fee

among themselves. Respondent conducted the litigation largely on his own and

eventually negotiated a settlement. Before the case settled, the lawyers disagreed
                                          3

on how to divide the attorneys’ fees. Respondent assumed that, after paying Mr.

Thompson a certain amount for his role as local counsel, the remaining fees would

be distributed based on the work each attorney performed. That understanding was

based, at least in part, on respondent’s conversation with an Assistant Disciplinary

Counsel, who referred him to D.C. Rule of Professional Conduct 1.5(e).1

Respondent testified that Mr. Long admitted respondent did all the work in the

case, which respondent understood to be a concession that respondent was entitled

to all of the attorneys’ fees. Mr. Long and Mr. Stovall, however, testified that they

orally agreed with respondent to pay Mr. Thompson an unspecified amount for his

services, and then divide the remaining fee equally among the three attorneys. In a

letter dated May 16, 2011, Mr. Long rejected respondent’s proposal to split the




      1
          Under Rule 1.5(e) of the D.C. Rules of Professional Conduct:

      A division of a fee between lawyers who are not in the same firm may be
      made only if:

           (1) The division is in proportion to the services performed by each
               lawyer or each lawyer assumes joint responsibility for the
               representation.
           (2) The client is advised, in writing, of the identity of the lawyers who
               will participate in the representation, of the contemplated division of
               responsibility, and of the effect of the association of lawyers outside
               the firm on the fee to be charged;
           (3) The client gives informed consent to the arrangement; and
           (4) The total fee is reasonable.
                                         4

fees based on the division of labor and suggested submitting the issue to

arbitration.



      In June 2011, Ms. Bables’s case settled for $600,000, entitling the attorneys

to collect $240,000 (i.e., forty percent of the settlement) in accordance with the

retainer agreement.    Respondent, however, initially told Ms. Bables that the

attorneys would collect only $200,000 (i.e., one-third of the settlement). After co-

counsel told respondent that the lawyers were actually entitled to $240,000,

respondent informed Ms. Bables, who became upset. Respondent testified that he

offered to pay Ms. Bables one-third of the $40,000 difference between the two

amounts. The settlement proceeds were credited to respondent’s trust account on

June 20, 2011, and ten days later, respondent paid Ms. Bables $360,000, and paid

Mr. Thompson $15,000, leaving $225,000 to be disbursed among respondent, Mr.

Long, and Mr. Stovall.     By August 11, 2011, despite the fact that the three

attorneys had not resolved the attorneys’ fees issue, respondent had paid himself

$193,350 and paid Mr. Long and Mr. Stovall each $15,700.



      Mr. Long and Mr. Stovall filed a complaint with Disciplinary Counsel, and,

on May 20, 2015, Disciplinary Counsel charged respondent with violating Rule
                                            5

1.15(d) for failing to keep the disputed funds in his escrow account.2 Respondent

conceded, and the Hearing Committee found, that respondent violated Rule

1.15(d). The Hearing Committee credited testimony by Mr. Long and Mr. Stovall

that the attorneys had agreed to split the attorneys’ fees in equal parts. The

Hearing Committee found that respondent “[r]epeatedly testified falsely” during

the hearing when he stated that Mr. Long agreed that respondent was entitled to all

or most of the settlement fees. The Hearing Committee also found that respondent

committed misappropriation, which was not included in the Specification of

Charges, in violation of Rules 1.15(a) and (c). Concluding that respondent violated

Rules 1.15(a), (c), and (d), the Hearing Committee recommended that respondent

be disbarred.




      2
          Rule 1.15(d) states, in relevant part:

              When in the course of representation a lawyer is in
              possession of property in which interests are claimed by
              the lawyer and another person, or by two or more persons
              to each of whom the lawyer may have an obligation, the
              property shall be kept separate by the lawyer until there
              is an accounting and severance of interests in property. If
              a dispute arises concerning the respective interests among
              persons claiming an interest in such property, the
              undisputed portion shall be distributed and the portion in
              dispute shall be kept separate by the lawyer until the
              dispute is resolved.
                                       6

      The Board agreed that respondent violated Rule 1.15(d), but concluded that

the Hearing Committee erred when it considered the misappropriation charge.

Based solely on the Rule 1.15(d) violation, the Board recommended that

respondent be suspended for one year.         Neither Disciplinary Counsel nor

respondent disputes the Rule 1.15(d) violation or the Board’s rejection of the

misappropriation charge. Both Disciplinary Counsel and respondent, however,

have filed exceptions to the Board’s recommended sanction. Respondent seeks a

thirty-day suspension, whereas Disciplinary Counsel urges this court to impose

disbarment.



                                        II.



      “The scope of our review of the Board’s Report and Recommendation is

limited.” In re Bailey, 883 A.2d 106, 115 (D.C. 2005) (quoting In re Berryman,

764 A.2d 760, 766 (D.C. 2000)). We will accept the Board’s findings of fact,

“unless they are unsupported by substantial evidence of record,” but will review

the Board’s legal conclusions de novo. In re Lee, 95 A.3d 66, 72 (D.C. 2014)

(quoting D.C. Bar R. XI, § 9(h)(1)). With respect to the Board’s recommended

sanction, we defer to the Board’s recommendation unless doing so “would foster a

tendency toward inconsistent dispositions for comparable conduct or would
                                        7

otherwise be unwarranted.” In re Ekekwe-Kauffman, 210 A.3d 775, 785 (D.C.

2019) (quoting In re Tun, 195 A.3d 65, 74 (D.C. 2018)).



      A. Rule 1.15(d) Violation



      Respondent concedes that he violated Rule 1.15(d) by failing to keep the

disputed fees in a trust account pending resolution of the dispute between him and

co-counsel.   Respondent’s concession is also supported by the record.        The

Hearing Committee credited Mr. Long’s and Mr. Stovall’s testimony that they,

along with respondent, agreed to equally divide the attorneys’ fees.        Their

testimony is supported by respondent’s offer to return one-third of the difference

between what Ms. Bables thought she was going to receive in the settlement and

what she actually received, reflecting respondent’s understanding that each

attorney was entitled to one-third of the fee. Given that shared understanding,

respondent was required to place the disputed portion of the attorneys’ fees in a

trust account pending resolution of the dispute. Because he did not, respondent

violated Rule 1.15(d).



      We also adopt the Board’s conclusion that the Hearing Committee erred

when it added, sua sponte, a misappropriation charge to the case. Disciplinary
                                         8

Counsel is empowered to “dismiss a complaint, institute formal charges, or

informally admonish an attorney,” In re Kitchings, 779 A.2d 926, 932 (D.C. 2001)

(citing D.C. Bar R. XI, § 8(b)), subject to prior approval by a Contact Member, an

attorney member of the Hearing Committee who may “review and approve or

suggest modifications of” Disciplinary Counsel’s recommendations. D.C. Bar R.

XI, § 4(e)(5).   If the Contact Member disagrees with Disciplinary Counsel’s

recommendation, the case is submitted to the Chair of the Hearing Committee to

make the final decision. Board Prof. Resp. R. 2.13. But there is no authority for

the Hearing Committee, acting alone, to add charges that were not sought by

Disciplinary Counsel or approved by a Contact Member. See D.C. Bar R. XI,

§§ 5(c) (outlining powers and duties of the Hearing Committee), 6(a) (outlining

powers and duties of Disciplinary Counsel).



      In concluding that it was acting within the scope of its authority in “tak[ing]

the admittedly extraordinary step of considering charges not levied by Disciplinary

Counsel,” the Hearing Committee relied on In re Harris-Lindsey, 19 A.3d 784

(D.C. 2011), a case in which we adopted the Board’s rejection of a petition for

negotiated discipline in favor of a contested proceeding. But Harris-Lindsey does

not stand for the proposition that the Hearing Committee is authorized to

unilaterally add charges not sought by Disciplinary Counsel. Instead, Harris-
                                         9

Lindsey simply highlights this court’s authority to approve (or, in Harris-Lindsey,

reject) a petition for negotiated disposition “in accordance with [the court’s]

procedures for the imposition of uncontested discipline.”        D.C. Bar R. XI,

§ 12.1(d). While the Hearing Committee correctly recognizes the seriousness with

which this court views misappropriation, see, e.g., In re Addams, 579 A.2d 190,

196 (D.C. 1990) (en banc) (holding disbarment as the presumptive discipline for

all but negligent misappropriation), it overstepped its authority in considering the

misappropriation charge here.



      B. Sanction



      Having concluded that respondent violated Rule 1.15(d), we now determine

the appropriate sanction. We apply a strong presumption in favor of adopting the

Board’s sanction recommendation as long as it “falls within the wide range of

acceptable outcomes.” In re Martin, 67 A.3d 1032, 1053 (D.C. 2013) (quoting In

re Elgin, 918 A.2d 362, 376 (D.C. 2007)). But “the responsibility for imposing

sanctions rests with this court in the first instance.” In re Chapman, 962 A.2d 922,

924 (D.C. 2009). We base our determination of sanctions on multiple factors,

including “(1) the seriousness of the conduct, (2) prejudice to the client, (3)

whether the conduct involved dishonesty, (4) violation of other disciplinary rules,
                                          10

(5) the attorney’s disciplinary history, (6) whether the attorney has acknowledged

his or her wrongful conduct, and (7) mitigating circumstances.” In re Martin, 67
A.3d at 1053. To foster consistent dispositions, “we necessarily compare the

instant case with prior cases in terms of the misconduct at issue, the attorney’s

disciplinary history, and any legitimate mitigating or aggravating circumstances.”

In re Edwards, 870 A.2d 90, 94 (D.C. 2005). The Board recommended that

respondent be suspended from the practice of law for one year. We adopt that

recommendation.



      We agree with the Board that respondent’s violation of Rule 1.15(d) was

serious.   Mr. Long and Mr. Stovall communicated to respondent on multiple

occasions that they disputed respondent’s proposed division of attorneys’ fees. Yet

despite his awareness of the dispute, respondent made multiple payments to

himself out of the disputed funds, all without telling Mr. Long or Mr. Stovall.

With respect to the prejudice factor, the Board noted that respondent’s failure to

pay co-counsel potentially subjected Ms. Bables to a payment demand from Mr.

Long or Mr. Stovall.      However, no such demand was made and there is no

evidence that Ms. Bables was otherwise prejudiced by respondent’s misconduct.

The Hearing Committee did not find that respondent’s misconduct involved

dishonesty, but it did find that respondent testified falsely, which warrants a greater
                                         11

sanction. In re Ekekwe-Kauffman, 210 A.3d at 798; In re Martin, 67 A.3d at 1054

(“Engaging in dishonest conduct to cover up other misconduct is absolutely

intolerable and warrants a greater sanction.” (cleaned up)). As discussed, because

the Hearing Committee erred in considering the misappropriation charge, the Rule

1.15(d) violation is the only charge considered here.          As to respondent’s

disciplinary history, respondent’s previous disbarment for misappropriation favors

a greater sanction here.       See In re Robinson, 583 A.2d 691 (D.C. 1990).

Respondent, however, has acknowledged his latest misconduct and concedes his

Rule 1.15(d) violation here.



      Respondent seeks a thirty-day suspension, claiming that his good-faith

reliance on Rule 1.5 is a substantial mitigating factor, and that his conduct did not

involve dishonesty or misrepresentation. Even if we were to find that respondent

relied on his reading of Rule 1.5 in good faith, we must still account for other

serious aggravating factors, such as his prior disbarment for misappropriation and

his false testimony to the Hearing Committee. See In re Cleaver-Bascombe, 892
A.2d 396, 413 (D.C. 2006) (considering false testimony a significant aggravating

factor). Further, we decline respondent’s invitation to disturb the findings of the

Hearing Committee and Board that respondent testified falsely, Mr. Long agreed

that respondent was entitled to most or all of the fees, and Mr. Long was merely
                                        12

seeking from respondent a gift from the fees. The Hearing Committee found that

respondent’s testimony was contradicted by the written record, including

respondent’s own letters in which he referred to the lawyers’ dispute. See In re

Lee, 95 A.3d at 72.



      In determining an appropriate sanction for respondent’s misconduct, the

Board relied on our decision in Martin, a non-misappropriation case involving an

attorney’s failure to hold disputed funds in trust. 67 A.3d at 1044. There we found

that Martin violated Rules 1.15(a) and (d)3 when he transferred from his trust

account to his operating account an amount he believed to be his proper fee, even

though he knew the client disputed his entitlement to that fee and the client

instructed him not to distribute the bulk of the settlement funds. In re Martin, 67
A.3d at 1043–44. We also found that Martin testified falsely regarding advice he

received from the D.C. Bar Ethics Hotline about the disputed funds, and made two

false statements on his Virginia Bar application concerning the dispute. Id. at

1054. We explained that “honesty is basic to the practice of law,” and although

“we have generally imposed relatively short periods of suspension for isolated

instances of dishonesty, . . . we have imposed relatively longer suspensions where

      3
         At the time of the violation in Martin, Rule 1.15(d) was codified as Rule
1.15(c). See In re Martin, 67 A.3d at 1043 n.13.
                                        13

dishonesty is accompanied by other serious violations or is protracted.” Id. at 1053

(citation and internal quotation marks omitted). We concluded that an eighteen-

month suspension was warranted as Martin’s dishonesty “was both protracted and

intended to conceal or excuse earlier misconduct.” Id. at 1054.



      In the Board’s view, respondent’s misconduct here was not as serious as the

misconduct in Martin, and thus, the imposition of an eighteen-month suspension

was not warranted: Respondent’s misconduct arose out of a dispute with co-

counsel, not a client; respondent’s client was not prejudiced by his misconduct;

there was no allegation that he mishandled the underlying case; and the respondent

in Martin engaged in meritless litigation in order to delay payment of the funds,

going so far as to condition payment on the client’s withdrawal of its disciplinary

complaint. See In re Martin, 67 A.3d at 1053–54. The Board, however, found that

respondent’s false testimony and prior disbarment for misappropriation were

troubling aggravating factors in this case, and thereby recommended a one-year

suspension. We agree.



      While we recognize that respondent has had issues with money

management, we find no support in our case law to disbar respondent absent a

finding of misappropriation for the instant Rule 1.15(d) violation. Additionally,
                                         14

considering that the client in this case was not prejudiced by respondent’s

misconduct, and that respondent has accepted responsibility for this violation,

disbarment would be too severe a sanction.            We thus adopt the Board’s

recommendation of a one-year suspension because it falls within the wide range of

acceptable outcomes, is supported by our case law, and is warranted under the

circumstances. See In re Daniel, 11 A.3d 291, 301 (D.C. 2011) (imposing a three-

year suspension in a non-misappropriation case in which respondent violated

multiple rules and provided false statements in a sworn affidavit); In re Martin, 67
A.3d at 1053–54 (imposing an eighteen-month suspension in a non-

misappropriation case involving serious dishonesty and interference with the

administration of justice).



                                  III.   Conclusion



      Accordingly, we accept the Board’s decision, and order that respondent is

suspended from the practice of law in the District of Columbia for a period of one

year, with reinstatement conditioned upon compliance with D.C. Bar Rule XI,

§ 16(c).



                                                          So ordered.